Title: From Thomas Jefferson to Charles Bonnycastle, 21 May 1825
From: Jefferson, Thomas
To: Bonnycastle, Charles


Dear Sir
Monto
May 21.25.
I was in great hopes that yourself and mr Gilmer by comparing recollections might have brought your minds together on some definite ground. as it is, I shall lay the case before the visitors,  of whose liberal disposns on the occasion you may be assured. taking your proposn as a basis, I am  confident there will be little difficulty in coming to an arrangement mutually satisfactory, some explanns however  between you and myself will be previously necessary to give a precise shape to what I may lay before the visitors. for this  being unable to ride myself I must ask the favor of you to call on me at your convenience. the great distance at which some of the visitors reside will require them perhaps 3. or 4. weeks before I can recieve their  several answers.  with me there shall not be a moment’s unnecessary delay, and I pray you to  accept assurances of my sincere wishes to accomodate this matter to your satisfaction and of my sincere wishes to accomodate this matter to your satisfaction and of my high respect & esteem.Th: J.